NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                        APR 19 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 JOHN BERMAN,                                      No. 14-16874

                  Plaintiff-Appellant,             D.C. No. 5:11-cv-03698-PSG

   v.
                                                   MEMORANDUM*
 KNIFE RIVER CORPORATION,

                  Defendant-Appellee.

                    Appeal from the United States District Court
                       for the Northern District of California
                    Paul S. Grewal, Magistrate Judge, Presiding**

                             Submitted April 11, 2017***

Before:       GOULD, CLIFTON, and HURWITZ, Circuit Judges.

        John Berman appeals pro se from the district court’s judgment following a

jury trial in his diversity action alleging personal injuries sustained in a motorcycle


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
        ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
accident. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse

of discretion. Goodman v. Staples The Office Superstore, LLC, 644 F.3d 817, 822

(9th Cir. 2011) (discovery and discovery sanctions); Primiano v. Cook, 598 F.3d
558, 563 (9th Cir. 2010) (admissibility of expert testimony). We affirm.

      The district court did not abuse its discretion by excluding Berman’s experts

on the ground that Berman failed to provide timely and adequate disclosures. See

Fed. R. Civ. P. 26(a)(2) (requirements for expert disclosures); Fed. R. Civ. P.

37(c)(1) (providing for exclusion of evidence where “a party fails to provide

information or identify a witness as required by Rule 26(a) . . . unless the failure

was substantially justified or is harmless”); Yeti by Molly Ltd. v. Deckers Outdoor

Corp., 259 F.3d 1101, 1106-07 (9th Cir. 2001) (district courts have “particularly

wide latitude . . . to issue sanctions under Rule 37(c)(1)” for failure to comply with

disclosure obligations).

      The district court did not abuse its discretion by imposing discovery

sanctions when Berman failed to supplement his responses to interrogatories in

response to the district court’s order. See Fed. R. Civ. P. 37(b)(2) (sanctions for

not obeying court order).

      The district court did not abuse its discretion by declining to exclude the

                                           2                                    14-16874
testimony of a defense expert because Berman failed to attach the expert’s report to

his motion and to establish grounds for exclusion. See Fed. R. Evid. 702

(governing testimony of expert witnesses).

      The district court did not abuse its discretion by denying Berman’s motions

for reconsideration of evidentiary rulings because Berman failed to demonstrate

the required showing for reconsideration. See N.D. Cal. L.R. 7-9 (setting forth

grounds for reconsideration under the local rules); Hinton v. Pac. Enters., 5 F.3d
391, 395 (9th Cir. 1993) (abuse of discretion standard for determination of

compliance with local rules); see also Sch. Dist. No. 1J, Multnomah Cty., Or. v.

ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993) (setting forth grounds for

reconsideration under the Federal Rules of Civil Procedure).

      Contrary to Berman’s contention, the district court did not abuse its

discretion by considering the merits of the sanctions motions even though the

parties did not meet and confer.

      Contrary to Knife River Corporation’s contention, the district court did not

clearly err in concluding that there was subject matter jurisdiction under 28 U.S.C.

§ 1332 because at the time of the filing of the lawsuit Berman was domiciled

outside of California and the parties were diverse. See Lew v. Moss, 797 F.2d 747,

                                         3                                    14-16874
750 (9th Cir. 1986) (setting forth standard of review and explaining that “a

person’s old domicile is not lost until a new one is acquired”). Berman’s position

on appeal does not alter this conclusion.

      Berman’s request for judicial notice (Docket Entry No. 33) is denied.

      AFFIRMED.




                                            4                                  14-16874